Citation Nr: 1210960	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability, to include consideration of whether a separate rating is warranted for limitation of motion.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1985 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, service connection for left knee strain with retropatellar pain syndrome was granted.  An initial zero percent disability rating effective July 1, 2005, the day following the date of separation from active service, was assigned. 

In July 2007 service-connected left knee disability was evaluated as 10 percent disabling based upon painful motion, effective September 8, 2006.  In December 2011 the Veteran was awarded a 10 percent rating for his service-connected left knee disability effective July 1, 2005; however, the rating code was changed to reflect a rating based upon instability.  

The issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2009, the Board remanded the matter for additional evidentiary development.  More recently the Board remanded the matter in August 2010 to afford the Veteran another VA examination, which was obtained in October 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Over the course of the appeal, the Veteran's left knee disability is manifested by subjective complaints including pain and functional impairment and lateral instability.  Objective findings include full extension, limitation of flexion to 105 degrees with pain, patellofemoral joint space narrowing, and functional impairment for activities including engaging in sports and recreation, traveling, exercising, and performing chores.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for instability of the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

The criteria for a separate 10 percent rating, but no higher, for the Veteran's left knee limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In August 2005, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as the claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the March 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In February 2007 a letter was received that records from Darnall Army Community Hospital and Monroe Clinic were unavailable; however, it appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA medical records have been obtained.  He has also been afforded VA medical examinations on several occasions, most recently in October 2010.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before a Decision Review Officer in August 2006.  In addition, he was afforded the opportunity to testify before the Board; however, in June 2006 he declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011). 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran filed his claim of service connection for his left knee in July 2005, and in March 2006 he filed a notice of disagreement with the original noncompensable rating, wherein he contended that his left knee disability was much more painful than had been described.  

At his general medical examination in October 2005, the Veteran reported a constant mild ache of his left knee.  The ache was indicated to be retropatellar, as well as around the patella, and on the medial aspect of the joint.  The Veteran reported swelling of his left knee while in service, particularly as a mechanic, associated with such activities as running, squatting, and climbing up to or from vehicles.  The Veteran reported that his pain increased with climbing stairs or running, and that such pain was a 4 of 10 in intensity.  The Veteran reported that the pain lasted minutes or hours, but dissipated on its own.  He reported taking no medications.  He reported no decrease in his range of motion of joint function during such flare-ups.  

On physical examination, there was normal range of motion, and no pain during range of motion testing.  The examiner indicated that stability was normal, and McMurray, Lachman and Drawer tests were negative.  The examiner indicated that there was normal stability to the collateral ligaments.  He indicated repetitive squatting did not decrease range of motion of joint function.  There was no swelling or effusion.  There was, however, mild to moderate tenderness over the medial aspect of the left knee.  There were no deformities.  X-ray images were taken of the knees bilaterally and radiology report noted minimal non marginal spurring at the aspects of both patallae.  

In August 2006 the Veteran was afforded a hearing before a Decision Review Officer, which was attended by his wife who also provided testimony.  Regarding his left knee, the Veteran reported that he wore a knee brace that was issued to him by the Army, that his knee was weak, and that it popped and at times went out.  The Veteran specifically indicated that his knee was unstable in a lateral direction.  For example, the Veteran reported that he had fallen down the stairs without his brace on because his knee was weak and he stepped the wrong way causing it to pop out.  He detailed how his brace had metal in the sides of it.  The Veteran reported that his left knee was constantly painful, such that he used Tylenol.  He indicated that his pain was worse when he ascended or descended hills.  The Veteran reported that his knee bruised on its own, as when he spent the day walking.  He reported that he experienced left knee swelling, once lasting as long as two and a half days.  

The Veteran was afforded a VA examination in September 2006.  Left knee pain was described as a level 7 of 10, with stiffness, but without swelling.  There was no instability of the left knee.  The Veteran had recently been prescribed Etolodac.  Ambulation in excess of two to three blocks corresponded with left knee flare-ups, such that the Veteran limited his walking.  No incapacitating episodes were reported.  The Veteran reportedly wore a left knee brace on a regular basis.  There were no previous surgeries on the left knee, and there was not a history of subluxation or prosthesis.  

Range of motion testing revealed that mild pain was associated with 110 to 115 degrees.  There was no additional limitation with repetitive use of the left knee.  The Veteran's gait was antalgic, and had been so for several years.  There was no ankylosis.  As such, the examiner indicated that there was normal range of motion of the left knee, with flexion from 0 to 140 and extension to zero degrees.  Diagnosis was of left knee patellofemoral and retropatellar pain syndrome, additionally with varus deformity at the left knee.  

The Veteran was afforded a VA examination in April 2009.  On review of the claims folder the examiner noted that there were X-rays from September 2006 that showed narrowing of the left patellofemoral joint.  The Veteran reported that he developed left knee pain while in service during the 1990s, without a specific history of trauma.  He had reported achiness and stiffness, but was returned to duty following X-rays.  The Veteran had been given a knee brace, reportedly with some improvement.  The Veteran reported a history of instability of the left knee, usually when twisting to the right, with a sharp stabbing pain along the medial aspect.  The Veteran reported a constant dull knee ache.  He indicated that he had not suffered from any periods of acute incapacitation or had any surgery of his left knee.  

On examination it was indicated that the Veteran wore a brace on his left knee.  There were no episodes of dislocation or recurrent subluxation.  No constitutional symptoms for inflammatory arthritis or ankylosis were observed.  The Veteran had reportedly worked overseas as a mechanic until he returned to the United States to manage his ranch, in part due to pain in his knee.  Examination of the left knee revealed flexion from 0 to 125 of 140 degrees, with extension 0 of 0 degrees.  The left knee was painful at extremes of flexion.  There was objective evidence of painful motion although without any acute heat, redness, swelling, or tenderness of the left knee.  The Veteran had a positive McMurray sign of the left knee with tenderness along the medial tibial plateau, consistent with torn medial meniscus.  The Veteran was noted to walk with a slightly antalgic gait, limping on the left leg.  

Pursuant to the most recent Board remand, the Veteran was again afforded a VA examination in October 2010.  The Veteran reviewed his in service history of knee pain, and reported that he had not had injections or surgery for his knee, but that he visited prosthetics and kinesiology for a brace and joint strengthening exercises.  He indicated that he was seen by orthopedics and diagnosed with early degenerative joint disease.  The Veteran indicated that his left knee progression was steadily worse, and that he treated his left knee with non-steroidal anti-inflammatory drugs (NSAIDs) and a brace.  He characterized his left knee joint symptoms as giving way; being painful; involving stiffness, weakness, and at least daily locking episodes; with swelling; and affecting the motion of the joint.  The Veteran reported that he experienced flare-ups that were severe, occurred every two to three weeks, and lasted for one to two days.  He indicated that overuse was a precipitating factor, while rest and NSAIDs as alleviating factors.  He reported that his functional impairment was such that he was unable to work during a flare-up.  There were no constitutional or incapacitating episodes of arthritis.  His standing was limited to no more than three hours, and his walking was limited to less than a mile.  He reported that he continued to use his brace, frequently, although intermittently.  

Physical examination indicated that a weight-bearing joint was affected, and that the Veteran's gait was antalgic.  There was no other evidence of abnormal weight bearing, loss of bone or part of a bone, or inflammatory arthritis.  Crepitus, tenderness, guarding of movement, and pain with palpation on the lateral sides of the knee were evident.  There were no bumps consistent with Osgood-Schlatter's disease, and there was no mass behind the left knee.  There were clicks or snaps, although there was not grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing revealed objective evidence of pain, with range of motion from 0 to 105 degrees.  There was also objective evidence of pain with repetitive motion.  There were no additional limitations after three repetitions of range of motion testing, and there was no joint ankylosis.  X-ray impression of the left knee was of slight narrowing of the patella femoral joint.  There was no joint effusion or fracture.  Medial and lateral compartments were well maintained.  Previous radiographic studies were reviewed.  The Veteran reported that in the previous two to five years he had been employed part-time as a rancher.  He indicated that he had missed approximately five weeks of work in the previous year as a result of his pain.  As such, his left knee significantly affected his occupational activities, specifically causing decreased mobility, problems with lifting and carrying, and pain.  As a result, he was increasingly absent from work.  His left knee disability also had severe effects on his chores, prevented recreation, moderately affected his exercise, and mildly affected his involvement in sports and traveling.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative.  

The RO has evaluated the Veteran's left knee disability under the rating criteria pertaining to instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5257.  The Board finds that the 10 percent rating currently awarded for his service-connected left knee disability based on instability adequately reflects the impairment experienced by the Veteran during the entire course of the appeal.  The Veteran has consistently complained of instability in his left knee.  At an August 2006 hearing, for example, the Veteran testified that he wore a metal brace to keep his knee stable.  He indicated that although he had good motion in his knee, it was constantly painful and felt unstable.  In April 2009 the Veteran again reported a history of left knee instability, usually with twisting to the right.  He indicated that he continued to wear a left knee brace.  At his most recent VA medical examination in October 2010, pain with palpation on the lateral sides of his left knee was evident.  The finding of slight instability is based on his reports of easily losing his balance, and the VA treatment involving a brace, which was described as having metal on its sides, and without which the Veteran reported instances of his knee giving way.  The Board has considered whether a higher rating of 20 percent for moderate instability could be assigned; however, after considering the evidence the Board finds that the objective evidence does not reflect the equivalent of moderate symptoms.  38 C.F.R. § 4.71a, Diagnostic Codes 5257

In this case, the record on appeal contains X-ray evidence of narrowing of the left patellofemoral joint.  The Veteran has consistently reported pain of his left knee over the course of this appeal, and discussed how this affected his ability to engage in a number of activities including climbing stairs, or even standing in the shower.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that a separate 10 percent rating for his left knee disability based on limited motion is warranted for the entire time period on appeal.

Given the evidence as outlined above, the Board finds that a separate 10 percent rating is warranted for the Veteran's service-connected left knee disability based on his limitation of motion, as noted above, during the entire course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Specifically, the Veteran reported pain upon range of motion testing in the left knee and that he experienced flare-ups every few weeks due to knee pain.  As such, the Board concludes that a separate 10 percent rating must be awarded for the painful motion.  See 38 C.F.R. § 4.40, 4.45, 4.59.  Nonetheless, the evidence does not show that a rating higher than 10 percent is warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 or that a separate rating is warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran, has described symptomatology regarding his left knee disability that includes pain, instability, stiffness, weakness, locking episodes, swelling and giving way.  The Board is cognizant of the Veteran's contention that the left knee disability affects his ability to stand for more than three hours and to walk more than a mile.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where he is presently employed part-time as a rancher.  38 C.F.R. § 4.16 (2011).  Indeed, he does not appear to contend otherwise.

For the reasons set forth above, the Board finds that the Veteran is entitled to a separate 10 percent rating for his left knee disability based on limited motion during the course of this appeal, but no higher.  In addition, the preponderance of the evidence is against a rating in excess of 10 percent for his left knee disability based on instability.  The benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 






(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for the Veteran's left knee instability is denied.

A separate initial rating of 10 percent for limitation of motion of the Veteran's left knee disability is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


